FILED
                            NOT FOR PUBLICATION                             OCT 13 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: JAY A. DICOSTANZO,             No. 08-56593

              Debtor,                            D.C. No. 5:07-cv-01558-CAS


DEBBERA DICOSTANZO,                              MEMORANDUM *

              Appellant,

  v.

PATRICIA J. ZIMMERMAN; et al.,

              Appellees.



                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                        Argued and Submitted October 6, 2010
                                Pasadena, California

Before: HALL, FISHER and BYBEE, Circuit Judges.

       After two hearings, the bankruptcy court entered an order granting trustee

P.J. Zimmerman’s motion to approve a compromise settling the bankruptcy


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
estate’s legal claim to a residence. Debbera DiCostanzo appeals the district court’s

affirmance of the order of the bankruptcy court. We review a bankruptcy court’s

order approving a motion to compromise for an abuse of discretion, In re A&C

Properties, 784 F.2d 1377, 1380 (9th Cir. 1986), and we affirm.

      Contrary to DiCostanzo’s argument, the bankruptcy court applied the correct

legal standard to the trustee’s motion to approve a compromise under Fed. R.

Bankr. P. 9019(a). Although the bankruptcy court’s statements were general and

conclusory, the record reveals the court applied A&C Properties’s four-factor test

to determine the fairness, reasonableness, and adequacy of the proposed

compromise. Under this test, the bankruptcy court’s approval of the compromise

was not an abuse of discretion.

      We also hold the bankruptcy court did not err by further treating the

trustee’s motion to approve the compromise as a motion to approve the sale of an

asset under 11 U.S.C. § 363. See In re Mickey Thompson Entm’t Group, Inc., 292

B.R. 415, 421–22 (9th Cir. BAP 2003). Additionally, the bankruptcy court

complied with 11 U.S.C. § 363(i) by estimating the value of the compromise to the

bankruptcy estate and by offering DiCostanzo the chance to purchase the

bankruptcy estate’s claim to the residence at this price. Nevertheless, DiCostanzo

argues the court erred by refusing to offer her an order 1) allowing her to use the

residence as collateral for a loan to obtain the necessary funds to purchase the
trustee’s legal claim; and 2) quieting title to the residence in her favor. We reject

this argument because the bankruptcy court could not offer DiCostanzo the order

she requested; the trustee was selling a legal claim to the residence and not the

residence itself.

       AFFIRMED.